By the Court.
The general scope of section 7008, Revised Statutes, authorizes any person to kill a dog “at large away from the premises occupied by the owner and unaccompanied by any person.” The concluding proviso of the section as amended May 4, 1891, “that any dog returned for taxation, and the tax on which is paid when due shall be regarded as, and shall be property, etc.,” is not inconsistent therewith. The proviso itself implies that there may be a lawful killing of such animal, and circumstances under which there may be such lawful killing are described in the general scope of the act.

Judgment affirmed.